Case 6:19-cv-01275-WWB-LRH Document 6 Filed 07/24/19 Page 1 of 2 PageID 24




                                         UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION

  PATRICK AGERS,

                   Plaintiff,

  vs.                                                          CASE NO.: 6:19-CV-01275-CEM-LRH

  KENCO SIGNS AND AWNING, LLC, d/b/a
  KENCO SIGNS, a Florida Limited Liability
  Company, and RAYMOND WEBB, Individually,

                   Defendant.                              /

                          NOTICE OF PENDENCY OF OTHER ACTIONS

            In accordance with Local Rule 1.04 (c), I certify that the instant action:
                    IS          related to pending or closed civil or criminal case(s) previously filed in
                                this Court, or any other Federal or State Court, or administrative agency
                                as indicated below:

        X                       IS NOT related to any pending or closed civil or criminal case filed with
                                this Court, or any other Federal or State court, or administrative agency.

            Dated this 24th day of July, 2019.

                                                        /s/ MATTHEW GUNTER
                                                        Matthew Gunter, Esq.
                                                        FBN 0077459
                                                        Morgan & Morgan, P.A.
                                                        20 N. Orange Avenue, Suite 1600
                                                        Orlando, FL 32801
                                                        P.O. Box 530244
                                                        Atlanta, GA 30353-0244
                                                        Telephone: (407) 420-1414
                                                        Facsimile: (407) 867-4791
                                                        Email: MGunter@forthepeople.com
                                                        Attorneys for Plaintiff

                                       CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system which will send a notice of electronic filing to the following: None.
Case 6:19-cv-01275-WWB-LRH Document 6 Filed 07/24/19 Page 2 of 2 PageID 25




  I further certify that I mailed the foregoing document and the notice of electronic filing by first-

  class mail to the following non-CM/ECF participants: Kenco Signs and Awning, LLC, c/o Jesse

  Unruh, Esq., Jet Dot Law, PLLC, 12249 Science Dr., Ste. 155, Orlando, FL 32826, email:

  jesse@jet.law, this 24th day of July 2019.

                                                   /s/ MATTHEW GUNTER
                                                   Matthew Gunter, Esq.
